48DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on March 15, 2021 was filed after the mailing date of the Notice of Allowance on December 16, 2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims

Claims 1-20 are allowed as previously indicated in the Notice of Allowance mailed on December 16, 2020.

Allowable Subject Matter

Claims 1-20 are allowed over prior art of record. The following is an examiner’s statement of reasons for allowance:

However, the prior art of records from the IDS submitted on March 15, 2021 fail to teach or suggest individually or in combination, “receiving, at a server computer, a request from a first device to share a plurality of media content items with a second device, the request including a unique identifier for each of the plurality of media content items;”
”generating instructions for processing the subset of the plurality of media content items by the first device;” as set forth in independent claim 1 and similar language in independent claims 12 and 20.
Dependent claim 2-11 and 13-19 further limit allowed independent claims 1 and 12; therefore, they are also allowed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILLY H NG whose telephone number is (571)272-9238.  The examiner can normally be reached on Monday to Friday, 9:30 am to 6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Wing Chan, can be reached on (571) 272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/BILLY H NG/
Examiner, Art Unit 2441

/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441